Opinion issued September 26, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-19-00293-CR
                           ———————————
                      ANTHONY WILLIAMS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Case No. 1557990


                         MEMORANDUM OPINION

      Appellant, Anthony Williams, was convicted of the offense of robbery and

sentenced to eleven years’ imprisonment in the Institutional Division of the Texas

Department of Criminal Justice. TEX. PENAL CODE § 29.02(a). We dismiss the

appeal.
      Williams was indicted for robbery, a second-degree offense. See TEX. PENAL

CODE § 29.02(b). Williams pleaded not guilty and proceeded to a jury trial. After the

jury found him guilty of the offense of robbery, but before the punishment phase

began, Williams orally agreed that he had reached an agreement with the State as to

punishment, in which he agreed to an 11-year sentence in exchange for waiving his

right to appeal. The trial court imposed sentence in accordance with the jury’s verdict

of guilty and the agreed eleven-year sentence. Williams filed a notice of appeal.

      The trial court entered a certification that Williams waived his right to appeal.1

See TEX. R. APP. P. 25.2(a)(2). The trial court’s certification is included in the record

on appeal. See id.

      A waiver of the right to appeal is valid if it is “made voluntarily, knowingly,

and intelligently” and this waiver will prevent the defendant from appealing without

the trial court’s permission. Bruner v. State, No. 01-18-00635-CR, 2018 WL
4131088, at *1 (Tex. App.—Houston [1st Dist.] Aug. 30, 2018, no pet.) (citing Ex

parte Broadway, 301 S.W.3d 694, 697 (Tex. Crim. App. 2009)). The record

indicates that Williams voluntarily agreed, with his counsel’s advice, to waive his

right to appeal in exchange for an eleven-year sentence after the jury found him



1
      The trial court added a handwritten ground in its certification of Williams’s right to
      appeal. Because the handwritten ground essentially constitutes waiver of the right
      to appeal, we consider the certification to determine that Williams waived the right
      to appeal. See TEX. R. APP. P. 25.2(a)(2).
                                            2
guilty. Thus, the record supports the trial court’s certification. See Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

        Because Williams has no right of appeal, we must dismiss this appeal. See

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals,

while having jurisdiction to ascertain whether an appellant who plea-bargained is

permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without

further action, regardless of the basis for the appeal.”).

        Accordingly, we dismiss the appeal. We dismiss any pending motions as

moot.

                                   PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3